Title: To James Madison from José Corrèa de Serra, 15 November 1819
From: Serra, José Corrèa de
To: Madison, James


SirPhiladelphia 15th. Novber. 1819
Baron Stackelberg Chargé des affaires of H. Swedish My. bearer of this Letter intending to visit your state wishes to have the honor of being introduced to your acquaintance, and I am proud that your goodness enables me to procure him this advantage. He will gain in seeing the men who honor this country, and you will receive much satisfaction in being acquainted with so accomplished a gentleman. Agree the assurances of the high consideration and respect with which I am Sir Your most obedt. faithful servt.
Joseph Correa de Serra
